Appeal by the defendant from a judgment of the Supreme Court, Kings County (De Makos, J.), rendered August 11, 1983, convicting him of escape in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial court was not required to instruct the jury with respect to the affirmative defense of duress where, prior to the charge, the defendant withdrew his request for such an instruction. In any event, there was no evidence presented that any physical force or immediate threat of physical force was imposed upon him (see, Penal Law § 40.00 [1]). Nor was the court compelled to charge the jury regarding the necessity of independent proof of intent in this escape case absent facts suggesting a purpose other than the evasion of custody (see, People v Hutchinson, 56 NY2d 868, 870).
We have examined the remainder of the defendant’s contentions on appeal and have found them to be either unpreserved or without merit. Lazer, J. P., Thompson, Bracken and Spatt, JJ., concur.